If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.


                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      October 15, 2019
               Plaintiff-Appellee,

v                                                                     No. 343827
                                                                      Marquette Circuit Court
RAFAEL VERNIER BEAN,                                                  LC No. 17-055463-FH

               Defendant-Appellant.


Before: STEPHENS, P.J., and SERVITTO and KRAUSE, JJ.


PER CURIAM.

        Defendant appeals as of right his conviction of aggravated indecent exposure, MCL
750.335a(2)(b), by a sexually delinquent person, MCL 750.335a(2)(c). Defendant was sentenced
as a fourth-offense habitual offender, MCL 769.12, to a prison term of one day to life. We
affirm.

                                        I. BACKGROUND

       The trial was bifurcated. The jury first heard testimony regarding a single instance of
indecent exposure that occurred on August 4, 2016. After defendant was found guilty of
aggravated indecent exposure, the same jury found defendant guilty of being a sexually
delinquent person. In the first phase of the trial, the sergeant testified first that on August 4, the
defendant, a prisoner at Marquette Branch prison, placed his erect penis in the cell bars and
masturbated as he attempted to engage her in conversation. She also testified that he had done so
nearly every day over the period of 17 or 18 months that defendant was at the prison. In the
second phase of the trial, five other female prison workers testified that defendant would stand
on his footlocker and masturbate in front of them, while making eye contact and engaging in
conversation with them, and that he did not attempt to cover himself or turn away.

                                          II. ANALYSIS

        On appeal, defendant argues that the trial court erred in allowing the admission of other-
acts evidence in the second phase of the trial because the other acts occurred prior to the charged



                                                 -1-
offense and because the other-acts evidence constituted improper propensity evidence that was
unduly prejudicial. We disagree.

         This issue was first addressed at a pretrial hearing addressing the prosecution’s notice of
intent to introduce other-acts evidence under MRE 404(b). At that hearing, defense counsel
argued that the other-acts evidence should not be admitted under MRE 404(b) because the jury
would consider the evidence for an improper propensity purpose. Defense counsel did not object
to admission of the evidence on the ground that the other-acts evidence was more prejudicial
than probative under MRE 403. Thus, only the 404(b) issue is preserved. With respect to
defendant’s preserved argument that the evidence was admitted for an improper purpose, “we
review a trial court’s decision to admit evidence for an abuse of discretion, but review de novo
preliminary questions of law, such as whether a rule of evidence precludes admissibility.”
People v Chelmicki, 305 Mich. App. 58, 62; 850 NW2d 612 (2014). An abuse of discretion exists
if a trial court’s decision falls outside the range of principled outcomes. People v Feezel, 486
Mich. 184, 192; 783 NW2d 67 (2010). An evidentiary error only merits reversal where, after an
examination of the entire record, “it is more probable than not that the error was outcome
determinative.” People v Lukity, 460 Mich. 484, 495-496; 596 NW2d 607 (1999); see also MCL
769.26. The 403 argument, on the other hand, is unpreserved. Therefore, the defendant may
only obtain relief if “1) error . . . occurred, 2) the error was plain, i.e. clear or obvious, 3) and the
plain error affected substantial rights.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130
(1999); see also MRE 103(d). Under the third prong, defendant must show that the error was
prejudicial, meaning “the error affected the outcome of the lower court proceedings.” Carines,
460 Mich. at 763. Reversal based on plain error is only warranted “when the plain, forfeited error
resulted in the conviction of an actually innocent defendant or when an error seriously affect[ed]
the fairness, integrity or public reputation of judicial proceedings’ independent of the defendant’s
innocence.” Id. at 763 (quotation marks and citation omitted; alteration in original).

        Generally, relevant evidence is admissible. MRE 402; People v Roper, 286 Mich. App.
77, 91; 777 NW2d 483 (2009). Relevant evidence is “evidence having any tendency to make the
existence of any fact that is of consequence to the determination of the action more probable or
less probable than it would be without the evidence.” MRE 401. Even if evidence is relevant
under MRE 401, it “may be excluded if its probative value is substantially outweighed by the
danger of unfair prejudice[.]” MRE 403. Under MRE 403, the court must balance a variety of
factors, including the time necessary to present the evidence, whether the evidence is
unnecessarily cumulative, how probative the evidence is, the importance of the evidence to prove
the fact sought to be proved, whether the evidence would confuse or mislead the jury, and
whether there is an alternate and less harmful way to prove the fact sought to be proved. People
v Blackston, 481 Mich. 451, 462; 751 NW2d 408 (2008).

       Despite its relevancy, evidence of a person’s character is generally inadmissible to prove
a defendant acted in accordance with that character on a particular occasion. MRE 404(a).
However, evidence of other acts may be admissible under MRE 404(b)(1) for a nonpropensity
purpose, “such as proof of motive, opportunity, intent, preparation, scheme, plan, or system in
doing an act[.]” MRE 404(b)(1). MRE 404(b) is inclusionary rather than exclusionary. People
v Mardlin, 487 Mich. 609, 615-616; 790 NW2d 607 (2010) (“Evidence relevant to a noncharacter
purpose is admissible under MRE 404(b) even if it also reflects on a defendant’s character.
Evidence is inadmissible under this rule only if it is relevant solely to the defendant’s character or


                                                  -2-
criminal propensity.”). Evidence of other acts is admissible under MRE 404(b) if (1) it is offered
for a proper purpose; (2) it is relevant under MRE 402; and (3) its probative value is not
substantially outweighed by the danger of unfair prejudice under MRE 403. People v
VanderVliet, 444 Mich. 52, 55; 508 NW2d 114 (1993), amended 445 Mich. 1205 (1994).

        “A trial court admits relevant evidence to provide the trier of fact with as much useful
information as possible.” People v Cameron, 291 Mich. App. 599, 612; 806 NW2d 371 (2011).
Evidence of other acts of misconduct similar to the charged act “is logically relevant to show that
the charged act occurred where the uncharged misconduct and the charged offense are
sufficiently similar to support an inference that they are manifestations of a common plan,
scheme, or system.” People v Sabin (After Remand), 463 Mich. 43, 63; 614 NW2d 888 (2000).
“Logical relevance is not limited to circumstances in which the charged and uncharged acts are
part of a single continuing conception or plot.” Id. at 64. Instead, evidence is relevant when a
defendant uses a plan or scheme “repeatedly to perpetrate separate but very similar crimes.” Id.
at 63 (quotation marks and citation omitted).

        General similarity is not sufficient alone to establish a common plan or scheme—there
“must be such a concurrence of common features that the charged acts and the other acts are
logically seen as a part of a general plan, scheme, or design.” People v Steele, 283 Mich. App.
472, 479; 769 NW2d 256 (2009). Evidence of the uncharged acts “needs only to support the
inference that the defendant employed the common plan in committing the charged offense.”
People v Hine, 467 Mich. 242, 253; 650 NW2d 659 (2002).

       Defendant was charged with aggravated indecent exposure by a sexually delinquent
person. Aggravated indecent exposure occurs where “[a] person . . . knowingly make[s] any
open or indecent exposure of his or her person or of the person of another” while “fondling his or
her genitals, pubic area, buttocks, or, if the person is female, breasts . . . .” MCL 750.335a(2)(b).
An open exposure occurs when the actor exposes his genitals in a place “anyone might
reasonably have been expected to observe it and . . . the person might reasonably have been
expected to have been offended by what was seen.” People v Neal, 266 Mich. App. 654, 661; 702
NW2d 696 (2005) (quotation marks and citation omitted). An indecent exposure occurs when
the actor intentionally exposes his genitals “in a place where such exposure is likely to be an
offense against generally accepted standards of decency in a community.” Id. at 662 (quotation
marks and citation omitted).

        Sexual delinquency is not an element of the indecent exposure statute, but a finding that a
person was sexually delinquent allows an enhanced sentence. People v Franklin, 298 Mich. App.
539, 547; 828 NW2d 61 (2012). Generally, aggravated indecent exposure is a “misdemeanor
punishable by imprisonment for not more than 2 years[.]” MCL 750.335a(2)(b). However,
when a sexually delinquent person violates the indecent exposure statute, the offense is
considered a felony “punishable by imprisonment for an indeterminate term, the minimum of
which is 1 day and the maximum of which is life.” MCL 750.335a(2)(c); see also People v
Arnold, 502 Mich. 438, 449; 918 NW2d 164 (2018) (explaining that the sentencing guidelines list
this offense as a Class A felony). MCL 750.10a defines “sexually delinquent person” as

       any person whose sexual behavior is characterized by repetitive or compulsive
       acts which indicate a disregard of consequences or the recognized rights of others,


                                                -3-
       or by the use of force upon another person in attempting sex relations of either a
       heterosexual or homosexual nature, or by the commission of sexual aggressions
       against children under the age of 16.

        Defendant first argues that the testimony of the five other-acts witnesses was offered by
the prosecution for an improper purpose because the testimony was from other female officers
and involved acts that occurred prior to the charged offense. It is only logical that in order to
prove repetitive behavior proof of prior incidents must be proven. While the sergeant’s
testimony regarding the multiple instances of indecent exposure would themselves have been
proof of prior acts, that fact does not preclude the introduction of other evidence. An element of
the charge is that the repetitive acts must occur with disregard of the consequences or rights of
others. Thus, the intent of the defendant must be proven. The evidence of other acts that the
court admitted during the second part of the trial was sufficiently similar to suggest a common
plan or scheme. See Hine (After Remand), 467 Mich. at 253. In both the charged act and the
other incidents, defendant exposed his genitals, masturbated in front of female corrections
officers and other staff, and used his footlocker to make his body visible and enable him to place
his genitals through the cell bars. Defendant made eye contact with the staff and engaged in
conversation with them as he did so, and he did not attempt to cover himself or turn away.
Other-acts evidence was relevant and necessary to establish that defendant’s behavior was
“characterized by repetitive or compulsive acts which indicate a disregard of consequences or the
recognized rights of others[.]” MCL 750.10a. The fact that the other acts occurred before the
charged acts and involved other officers is irrelevant. A common plan or scheme need not be
“part of a single continuing conception or plot.” Sabin (After Remand), 463 Mich. at 64. Instead,
other-acts evidence may be admitted, as in this case, to demonstrate that the defendant used a
plan or scheme “repeatedly to perpetrate separate but very similar crimes.” Id. at 63 (quotation
marks and citation omitted). The trial court did not abuse its discretion by finding that the other-
acts evidence was admissible under MRE 404(b)(1) as proof of a common plan or scheme.

        Defendant also argues that the other-acts evidence should have been excluded under
MRE 403 because any probative value was substantially outweighed by the danger of unfair
prejudice. This argument would have been unavailing even had it been preserved. The evidence
of the other prior acts was probative to support a finding that defendant’s actions were repetitive
or compulsive. See People v Helzer, 404 Mich. 410, 417-418; 273 NW2d 44 (1978), overruled in
part on other grounds by People v Breidenbach, 489 Mich. 1, 4; 798 NW2d 738 (2011). The
other-acts evidence was highly probative of defendant’s “disregard of consequences or the
recognized rights of others.” See MCL 750.10a. The court minimized the potential for unfair
prejudice by having a bifurcated trial where the predicate offense was adjudicated based upon
evidence that defendant does not challenge in this appeal. Additionally, the court gave a limiting
instruction regarding this evidence in the second phase of the trial. Therefore, the probative
value of the evidence was not substantially outweighed by the danger of unfair prejudice, and
defendant has failed to show any error in the admission of the other-acts evidence.

       Affirmed.

                                                             /s/ Cynthia Diane Stephens
                                                             /s/ Deborah A. Servitto
                                                             /s/ Amy Ronayne Krause


                                                -4-